Case: 12-12846    Date Filed: 09/10/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-12846
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:11-cr-00194-KD-B-2



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                  versus


DIANNE MARIE PETTWAY,


                                                         Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Alabama
                     ________________________

                           (September 10, 2013)
              Case: 12-12846     Date Filed: 09/10/2013    Page: 2 of 2


Before DUBINA, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      Frederick G. Helmsing, Jr., appointed counsel for Dianne Marie Pettway, in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Pettway’s conviction and

sentence are AFFIRMED.




                                          2